DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lowrie (US Pat. No. 2,881,762).
Regarding claim 3, Lowrie teaches a suture clip (10) comprising:
a length of suture1 (14) having a proximal end (15) and a distal end (16) (See Figs. 1 & 2);
a first connector (tongues 22) coupled to the proximal end of the suture (See Col. 3, lines 42-55) ; and
a second connector (grooves 25) coupled to the distal end of the suture (See Col. 3, lines 63-74);
wherein the first and second connectors being configured to be interconnected to form a continuous loop (See Fig. 2; See also Col. 2, line 65 through Col. 3, line 12).

Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Yeh et al (US Pat No. 8,211,126).
Regarding claim 3, Yeh teaches a suture clip  (100)comprising:
a length of suture2 (106) having a proximal end and a distal end;
a first connector (102) coupled to the proximal end of the suture; and
a second connector (104) coupled to the distal end of the suture;
wherein the first and second connectors being configured to be interconnected to form a continuous loop (See Figs. 2, 3, and 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                             
/TUAN V NGUYEN/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Lowrie states the intermediate portion may be made of a variety of “non-rigid, semi-rigid, or rigid materials” including “cat-gut” which is a known suture material. (See Col. 3, lines 15-19)
        2 Yeh states the prosthesis 100 may be “made from one or more materials suitable for a suture” (See Col. 5, lines 13-16)